Citation Nr: 1452873	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-13 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for decreased vision.

2.  Entitlement to service connection for a respiratory disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left ankle disorder, and, if so, whether service connection for a left ankle disorder may be granted.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disorder, and, if so, whether service connection for a right ankle disorder may be granted.

5.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of an injury to the left hand, and, if so, whether service connection for residuals of an injury to the left hand may be granted.

6.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of an injury to the back, and, if so, whether service connection for residuals of an injury to the back may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1972 to December 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

The claims of entitlement to service connection for right and left ankle, left hand, and back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Refractive error, which was noted at the time of the Veteran's induction into and separation from service, is defined for VA purposes as a congenital or developmental disorder for which service connection cannot be granted.     

2.  The medical evidence establishes that the Veteran's February 2009 respiratory complaints and chest pain were related to his cardiovascular system, not his respiratory system.  

3.  The January 2003 rating decision which denied claims for service connection for a left ankle disorder, a right ankle disorder, residuals of an injury to the left hand, and residuals of an injury to the back, was not appealed, and became final one year after issuance.

4.  VA treatment records dated after January 2003 disclose diagnoses of current right ankle, left ankle, back, and left upper extremity disorders, and that evidence is new and material to reopen claims for service connection.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for refractive error of the eyes are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  

2.  The criteria for service connection for a respiratory disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  New and material evidence to reopen claims for service connection for bilateral ankle, left hand, and back disabilities having been received, the claims are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.156, 20.1103, 20.1105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Arthritis and bronchiectasis are defined by statute and regulations as a chronic disorder and therefore is a disability for which service connection on a presumptive basis may be granted.

Under 38 C.F.R. § 3.303(b), the link between a chronic disease and a Veteran's service may be shown by lay or medical evidence of "continuity of symptomatology."  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (for this purpose, terms "chronic disease" and "continuity of symptomatology" only apply to the listed diseases at 38 C.F.R. § 3.309(a). 

1.  Entitlement to service connection for decreased vision

The Veteran is seeking service connection for decreased vision.  The record reflects that the Veteran's uncorrected vision was 20/40 in the right eye and 20/70 in the left eye at the Veteran's October 1972 induction eye examination.  The assigned diagnosis was "refractive error."  October 1975 separation examination disclosed 20/30 vision in the right eye and 20/70 in the left eye, uncorrected.  There is no record that the Veteran incurred an eye injury or an eye disorder during service.  The evidence actually establishes that, if there was a change during service in the Veteran's ability to see, that change was positive rather than negative.

The diagnosis of refractive error during service also does not help the claim since refractive error is excluded from the definition of a disability for which service connection may be granted.  Refractive errors are considered congenital or developmental defects that are not diseases or injuries for the purposes of service connection.  38 C.F.R. § 3.303(c) (2014).  Thus, service connection for the Veteran's refractive error cannot be granted, as a matter of law.  Winn v. Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  

The Veteran additionally does not contend that he has any current eye disorder other than refractive error.  He does not contend that he had any eye disorder injury or impairment of vision other than refractive error during his service.  The Veteran also does not contend, nor does the evidence suggest, that there was an injury to either of his eyes during his service or that there was any superimposed eye injury during service.  

Therefore, as a matter of law, the Board finds that the claim for service connection for refractive error cannot be granted.  Because the outcome of the claim is a matter of law, the provisions regarding reasonable doubt are not applicable.  The claim must be denied.

2.  Entitlement to service connection for a respiratory disorder

The Veteran's service treatment records disclose no notation indicating any respiratory disorder.  The Veteran did not report a respiratory disorder at the time of 1976, 1982, or 2003 claims for service connection for other disorders.  The VA clinical records associated with the claims file fail to show a diagnosis of a respiratory disorder.  The records of February 2009 VA Emergency Department evaluation and subsequent in-patient hospitalization disclose that the Veteran presented with respiratory trouble and chest pain.  The Veteran contends that he has respiratory difficulty because of asbestos exposure during service.  

Medical evaluations and examinations conducted during a February 2009 VA hospitalization disclose that the Veteran's chest pain was suspected to be related to a cardiac disorder.  Radiologic examinations of the chest disclosed normal lungs.  There was no pulmonary disease or pulmonary edema.  In January 2010, the Veteran was evaluated for purposes of colonoscopy under anesthesia.  A chest x-ray disclosed no pulmonary disease.  

VA outpatient treatment records dated from June 2010 through December 2013 reflect that the Veteran underwent at least nine (9) physical examinations of his lungs during that period.  The providers uniformly stated that the lungs were clear to ausculatiation and stated that the Veteran had no acute respiratory distress.  No treating provider assigned a diagnosis of a respiratory disorder.  The Veteran's VA problem list during the course of this appeal does not include a respiratory disorder.

The Veteran has not identified a respiratory disorder for which he seeks service connection.  Although the terminology used when providers were evaluating the Veteran's atypical chest pain was "chest pain" rather than "cardiac pain," there is no indication in the record that any provider assigned a diagnosis of a chronic respiratory disorder prior to or during the course of this appeal.  The Veteran contends that he was exposed to asbestos in service and this exposure, or other hazardous chemicals, affected his lungs.  However, there is no record that any provider has identified any sign or symptoms of a respiratory disability or assigned a diagnosis of residuals of asbestos exposure.  

The law specifically limits entitlement to service connection to disease or injury which results in disability.  The United States Court of Appeals for Veterans Claims (the Court) has held that the term "disability" as used for VA purposes refers to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The history of "atypical chest pain" noted in the claims file in this case is not a disease entity involving the respiratory system.  In the absence of proof of a present disability due to a respiratory disorder, there can be no valid claim for the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

There is no evidence that the Veteran manifested a respiratory disability in service, or as a residual of service, nor is there lay or medical evidence that the Veteran manifests a current respiratory disorder or residuals of exposure to asbestos.  The Veteran contends that he has a "breathing condition," but has not identified any objective or subjective complaints which manifest that "breathing condition."  

The only evidence favorable to the Veteran's claim is his lay statement that he was exposed to asbestos in service through such activities as motor vehicle repair.  The Veteran is considered competent to state a belief that he was exposed to asbestos during duties as a mechanic.  However, the Veteran is not competent to determine whether he has pulmonary residuals of his exposure to asbestos.  Pulmonary residuals of exposure to asbestos must be evaluated by radiologic examination or similar types of diagnostic testing.  Whether or not such residuals are present cannot be seen through lay observation.  Thus, the Veteran's stated belief that he has a respiratory condition because of exposure to asbestos is of little probative or persuasive value.

Given the absence of in-service evidence of a respiratory disorder, and lack of post-service medical or diagnostic evidence that the Veteran has a respiratory impairment, and the multiple physical and radiologic evaluations of record with normal findings, the negative evidence is of far greater weight than the favorable evidence as to this claim.  A favorable decision based on benefit of the doubt is not warranted.  The claim for service connection for a respiratory disorder, to include a claim of residuals of exposure to asbestos, must be denied.

3.  Whether new and material evidence has been received to reopen claims 

Historically, in 1976, the Veteran sought service connection for an injury to the left index and middle fingers.  That claim was closed when the Veteran did not respond to a request for information.  In 1982, the Veteran sought service connection for an injury to the left hand, residuals of a fracture of the right ankle, and residuals of a back injury.  The record consisted of the Veteran's DD Form 214, a 1972 induction examination, a 1975 separation physical examination, and three pages of other medical records.  The service connection claims were denied in July 1982.  

In October 2002, the Veteran again sought service connection for residuals of an injury to the left hand, a low back injury, and right ankle disorders, among other disorders.  No additional service treatment records were located.  The RO noted the prior denials of service connection for left hand, right ankle, and back disorders.  No diagnosis of a disorder of an ankle, the left hand or left upper extremity, or the back was noted in the records associated with the claims files at the time of the 2003 rating decision.  The RO determined that no new and material evidence had been submitted to reopen the three previously-denied claims.  A claim for service connection for a left ankle disorder was also denied.   

In February 2009, the Veteran asked that the previously-denied claims for service connection for left hand injury, low back injury, and right and left ankle disabilities be reopened.  No additional service treatment records were located.  Although the RO has determined that new and material evidence has not been submitted to reopen the claims for service connection, the Board must determine on its own whether new and material evidence has been submitted to reopen the claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Records added to the file since the 2002 denials include VA outpatient treatment records.  The VA outpatient treatment records disclose diagnoses of disorders of the feet, ankles, back, and various joints, including the left hand.  The credibility of the newly submitted evidence, the VA clinical records, is presumed.  

Determining whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Shade suggests a standard that would require reopening "if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id. The regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Determining whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Presuming the credibility of the newly submitted evidence, the "new" evidence is also "material" evidence, in that it raises a reasonable possibility of substantiating the claim.  The "new" VA clinical records disclose that the Veteran has current diagnoses consistent with the disorders for which he seeks service connection.  In particular, these clinical records include a diagnosis of joint pain or degenerative joint disease for the ankles and the back and assign a diagnosis of carpal tunnel syndrome, left wrist.  

According, the Board finds that the low threshold set in Shade for reopening of a claim has been met.  Further development of the Reopened claims is required, as set forth in the Remand, below, prior to completion of adjudication on the merits of the reopened claims.  

Duties to notify and assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the requests to reopen the claims for service connection for right and left ankle, left hand, and back disabiiites have been reopened.  Therefore, since this outcome is favorable to the Veteran, no further discussion of the duty to notify or the duty to assist is required.  As to the claim for service connection for vision loss, the clinical diagnosis of refractive error precludes an award of service connection, and no additional notice would assist the Veteran with respect to this claim.  Moreover, since the diagnosis of refractive error was noted during the Veteran's service, affording the Veteran VA examination to determine what eye disorders he currently has would not change the in-service diagnosis, and is would be fruitless to afford the Veteran VA examination.  

Similarly, as to the claim for a respiratory disorder, the VA clinical records establish that the Veteran's complaints of "chest pain" are not a symptom of respiratory disability.  The Veteran has not identified any other signs or symptoms of respiratory disability.  It would be fruitless to afford the Veteran VA examination of the respiratory system where the Veteran has not identified any signs or symptoms of a respiratory disability and does not allege industrial impairment other than "chest pain" shown not to be of respiratory origin.

The Board also notes that since there is no indication that either refractive error or the atypical chest pain have contributed to the Social Security Administration's determination with respect to the Veteran's employability, the Board finds no reason to forego its decision as to these claims pending its effort to obtain the Veteran's records from the Social Security Administration.

The duties to notify and assist the Veteran, as to the two claims denied in this decision, have been met.   


ORDER

The appeal for service connection for refractive error is denied.

The appeal for service connection for a respiratory disorder is denied.

New and material evidence has been received to reopen a claim for service connection for a left ankle disorder, and the appeal to reopen the claim is granted, to this extent only.  

New and material evidence having been received to reopen a claim for service connection for a right ankle disorder, that claim is reopened; the claim is granted to this extent only.

New and material evidence having been received to reopen a claim for service connection for residuals of an injury to the left hand, that claim is reopened; the Veteran's appeal is granted to this extent only.

New and material evidence having been received to reopen a claim for service connection for residuals of an injury to the back, that claim is reopened; the appeal is granted to this extent only.


REMAND

The record reflects that the Veteran has been granted disability benefits from the Social Security Administration (SSA) during the pendency of this claim.  The Veteran contends that the SSA records are pertinent to his claims for VA benefits.  VA should attempt to obtain the documents on which the SSA decision was based as well as a copy of the SSA award letter and administrative actions.

The Veteran contends that he incurred orthopedic injuries in service, that his service treatment records are incomplete.  Given the Veteran's allegations, another attempt to locate service treatment records and/or personnel records for the Veteran is required.  The Veteran has advised VA of the locations at which he believes he received medical treatment.  VA should attempt to obtain records from the identified facilities and from any location to which the Veteran's records may have been retired.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA.  Request a copy of each all decision on each claim for SSA benefits submitted by the Veteran.  Request all medical records associated with each claim for a benefit from SSA.

2.  Ask the Veteran if he served in any reserve component at any time after his 1975 service discharge.  If so, he should identify the unit/location and the dates he was associated with such unit.

3.  Request that the NPRC search for any records for the Veteran, including personnel records, separately-filed clinical or hospital records, including a search for radiologic records from Fort Dix, records of a crush injury to the left hand at Foot Hood, TX, during the period from March 1973 to July 1974, or records of private treatment associated with any of the Veteran's files.  

4.  Ask the Veteran to identify any post-service clinical records, including from VA and non-VA providers or facilities, such as post-service employment records, which might assist the Veteran to show complaints or history related to the back, ankles, or left upper extremity.  

5.  The Veteran should be advised to obtain or identify post-service medical or non-medical evidence proximate to his service discharge which might show that he provided a history of ankle fracture or other bone injury or might show whether he underwent radiologic examination of the back, left ankle, right ankle, or left hand.  

6.  After all actions directed above have been conducted, the AOJ should determine whether any additional development is necessary.  Afford the Veteran VA orthopedic examinations if evidence obtained during the course of the Remand tends to confirm that the Veteran sustained an injury to the back, either ankle, or left hand, in service, or provided a history of such injury/ies, or if examination is otherwise indicated by the medical, non-medical, or lay evidence.  

7.  The directions set forth in this Remand should be carefully reviewed to ensure that the foregoing requested development has been completed.  Then, the claims on appeal should be readjudicated and the claimant should be notified of that adjudication.  If any benefit requested on appeal is not granted to the claimant's satisfaction, the claimant and his representative should be furnished a supplemental statement of the case which addresses all of the evidence obtained.  The claimant should be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


